USA Synthetic Fuel Corporation 312 Walnut Street, Suite 1600 Cincinnati, Ohio 45202 Via EDGAR January 18, 2012 U.S. Securities and Exchange Commission Division of Corporation Finance treet, NE Washington, DC20549 Re: USA Synthetic Fuel Corporation Form RW with Respect to Withdrawal of Registration Statement on Form S-1 File No. 333-174130 Ladies and Gentlemen: Pursuant to Rule 477 promulgated under the Securities Act of 1933, as amended (the “Securities Act”), USA Synthetic Fuel Corporation (the “Registrant”) hereby requests that the Securities and Exchange Commission (the “Commission”) consent to the withdrawal of its Registration Statement on Form S-1, Registration No. 333-174130 (together with all exhibits thereto, the “Registration Statement”).The Registration Statement was originally filed with the Commission on May 11, 2011. The Registration Statement is being withdrawn at the suggestion of the Commission until such time as our shares are trading on at least the over the counter bulletin board. The Registration Statement has not been declared effective by the Commission, and no securities were sold in connection with the offering described in the Registration Statement. The Registrant believes that the withdrawal of the Registration Statement is consistent with the public interest and the protection of investors, as contemplated by Rule 477. The Registrant requests, in accordance with Rule 457(p) promulgated under the Securities Act, that all fees paid to the Commission in connection with the filing of the Registration Statement be credited to the account of the Registrant for future use. If you have any questions regarding the foregoing application for withdrawal, please contact our counsel, Douglas D. Roberts of Thompson Hine LLP, at (513) 352-6623. Very truly yours, USA Synthetic Fuel Corporation By:/s/ Dr. Steven C. Vick Dr. Steven C. Vick President and Chief Executive Officer
